Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 1 of 18 PageID# 170
                                                        Exhibit G
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 2 of 18 PageID# 171
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 3 of 18 PageID# 172
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 4 of 18 PageID# 173
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 5 of 18 PageID# 174
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 6 of 18 PageID# 175
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 7 of 18 PageID# 176
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 8 of 18 PageID# 177
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 9 of 18 PageID# 178
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 10 of 18 PageID# 179
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 11 of 18 PageID# 180
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 12 of 18 PageID# 181
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 13 of 18 PageID# 182
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 14 of 18 PageID# 183
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 15 of 18 PageID# 184
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 16 of 18 PageID# 185
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 17 of 18 PageID# 186
Case 3:19-cv-00813-REP Document 15-8 Filed 12/15/19 Page 18 of 18 PageID# 187
